
	
		III
		112th CONGRESS
		1st Session
		S. RES. 25
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mrs. Boxer submitted the
			 following resolution; which was referred to the
			 Committee on
			 Finance
		
		RESOLUTION
		Expressing the sense of the Senate that
		  comprehensive tax reform legislation should include incentives for companies to
		  repatriate foreign earnings for the purpose of creating new
		  jobs.
	
	
		Whereas innovative proposals to create new American jobs
			 must be enacted in order to reduce the United States unemployment rate, which
			 was 9.4 percent at the end of 2010;
		Whereas United States multinational companies have an
			 estimated $1,000,000,000,000 in overseas earnings that could be used to invest
			 in the economic recovery, but the current tax structure gives them more
			 incentive to leave those earnings overseas;
		Whereas Congress passed section 422 of the American Jobs
			 Creation Act of 2004, which allowed for the short-term repatriation of foreign
			 earnings at a lower tax rate to encourage companies to bring their overseas
			 earnings back to invest in this country during the economic downturn;
		Whereas more than $300,000,000,000 in foreign earnings was
			 returned to the United States as a result of section 422 of the American Jobs
			 Creation Act of 2004; and
		Whereas $18,000,000,000 in additional revenue was provided
			 to the United States Treasury as a result of section 422 of the American Jobs
			 Creation Act: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that innovative proposals to create new American jobs, such as repatriation,
			 should be considered in the 112th Congress as part of comprehensive tax
			 reform.
		
